Case 8:18-cv-01062-VI\/|C-TGW Document 62 Filed 10/29/18 Page 1 of 1 Page|D 381

U`NITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CLERK’S MINUTES - CIVIL GENERAL

W

CASE NO. 811 8-cv-1062-T-33TGW DATE: OCTOBER 29, 2018

 

Honorable THoMAs G. WILsoN

 

 

ADAM ROBERTS

-V-

RICK SWEARINGEN

Interpreter: N/A Court Reporter: N/A

Time: 2:37 - 3108 (Total time: 31 min.) Deputy Clerk: Dawn M. Saucier
'l`ape: Digital Courtroom 12A

Attorney for Plaintiff: Pro se

Attorney for Defendant: Christopher Baum

 

PROCEEDING: Plaintiffs’ Pro Se Motion for Preliminary Injunctive Relief with
Incorporated Memorandum of Law (Doc. 42); plaintiff’ s supplement
(amended complaint) in Support of motion (Doc. 57); defendant’s
response in opposition thereto (Doc. 46); and defendant’ s supplemental
exhibits in support of memorandum in opposition (Doc. 61)

Court convened

Oral argument of the parties.

Motion to be taken under advisement

Court adj ourned.

